             Case 1:19-cv-02142-RMB-BCM Document 98 Filed 05/28/19 Page 1 of 2
                                              Mark D. Meredith                                                           Dentons US LLP
                                              Counsel                                                         1221 Avenue of the Americas
                                                                                                                New York, NY 10020-1089
USDCSDNY                                      mark.meredith@dentons.com                                                      United States
                                              D   +1 212 768 6852
DOCUMENT                                                                                                                     dentons.com
ELECTRONICALLY FILED
DOC#:               ,      ,          ~                  Application GRANTED. The status conference scheduled for May
DATEFILED:u]2.J"h 1                                      29, 2019 at 9:00 a.m. (Dkt. No. 90 ,r 5) is ADJOURNED to June
                                                         4, 2019, at 10:00 a.m. No later than noon on June 3, 2019, the
        May 28, 2019                                     parties shall submit a joint status letter outlining the progress of
                                                         discovery to date, including any outstanding discovery disputes
        BYECF                                            requiring judicial resolution, and updating the Court on the
                                                         parties' settlement efforts. If no discovery controversies exist
        Hon. Barbara Moses                               at that time, the parties may request that the conference be held
        United States Magistrate Judge                   telephonically.
        Daniel Patrick Moynihan
        United States Courthouse                         soo~                        o\(L~
        500 Pearl Street
        Courtroom 20A                                    Barbara Moses, U.S.M.J.
        New York, NY 10007                               May 28, 2019


                Re:            Lek Securities Corp. , et al. v. Nicolas Louis, et al.,
                               Case No. 1:19-cv-02142 (RMB/BCM)
                               Joint Letter on Status of Discover and Settlemen,__.,.,.,,,._
                                                                                                           0ENDORSED
        Dear Judge Moses:

                This joint status letter is respectfully submitted in response to Your Honor's Order, dated
        May 9, 2019 (ECF No. 90) (the "Order"), instructing the parties to submit a joint letter "outlining
        the progress of discovery to date, including any outstanding discovery disputes requiring judicial
        resolution, and updating the Court on the parties' settlement efforts, if any. If no discovery
        controversies exist at that time, the parties may request that the conference [scheduled for May
        29, 2019 at 9:00 a.m.] be held telephonically."

                 By letter dated May 20, 2019 (ECF No. 95), the parties notified Judge Berman that the
        parties had reached a settlement in principle and were working out the final details. We write to
        inform you that the parties are finalizing a binding memorandum of understanding and are
        hopeful that it will be completed by the end of this week. Accordingly, the parties jointly request
        that the conference scheduled for tomorrow be adjourned for a week (or to another date that is
        acceptable to the Court). If an adjournment of the conference is not acceptable to the Court, the
        parties jointly request that tomorrow's conference be held telephonically.




        Hamilton Harrison & Mathews • Mardemootoo Balgobin • HPRP • Zain & Co. • Delany Law • Dinner Martin • Maclay Murray & Spens   •
        Gallo Barrios Pickmann • Munoz • Cardenas & Cardenas • Lopez Velarde • Rodyk • Boekel • OPF Partners • j;_~
    Case 1:19-cv-02142-RMB-BCM Document 98 Filed 05/28/19 Page 2 of 2
~J5.lt.DENTONS                Hon. Barbara Moses                                          dentons.com
                              May 28 , 2019
                              Page 2




        There are no current discovery disputes that require judicial resolution. In the unlikely
event that the parties are unable to finalize a binding memorandum of understanding this week,
the parties will contact the Court to request an extension of the discovery deadlines.

                                                   Respectfully submitted,


                                                   Is Mark D. Meredith
                                                   Mark D. Meredith




cc: All Counsel of Record
